Appeal by the employer and insurance carrier from an award made by the Workmen’s Compensation Board for 100% loss of claimant’s right eye. At the time of the accident the claimant had light perception only in that eye. The accident necessitated its enucleation. Whether or not the evidence supports the finding that prior to the accident the claimant had “ useful vision ” in his right eye it is conceded that the' accident necessitated its removal. The claimant therefore suffered the permanent loss of a member and is entitled to the schedule award. (See Matter of Biegle v. Fordon, 273 App. Div. 213, decided herewith.) Award affirmed, with costs to the Workmen’s Compensation Board. Hill, P. J., Foster, Russell and Deyo, JJ., concur; Brewster, J., dissents.